Citation Nr: 0510589	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for additional disability of the left wrist 
resulting from surgery performed by the Department of 
Veterans Affairs.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the neck and back resulting from 
surgery performed by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  In June 2004, the Board remanded the case to the RO 
for additional development.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board remanded the case in June 2004 with instructions 
that the RO obtain and associate with the claims file all 
outstanding records of treatment, including all treatment 
records from Dr. B.E., who the veteran specifically referred 
to at his December 2003 hearing.  

In a July 2004 letter, the RO requested that the veteran 
complete and submit a VA Form 21-4142 (Authorization for 
Release of Information) it had enclosed so that medical 
records could be obtained from Dr. B.E.  In August 2004, the 
Board received a VA Form 21-4138 (Statement in Support of 
Claim) from the veteran with two enclosed VA Forms 21-4142.  
One of these documents lists the full name and address of Dr. 
B.E. along with dates of treatment.  However, since the 
record does not reflect that there has been any attempt to 
obtain these records, another remand is required to assure 
compliance with the Board's prior remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding "that a 
remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, a right to compliance 
with the remand orders.").

The Board's prior remand also requested that the veteran be 
afforded appropriate VA examinations to determine whether 
there was any additional disability involving his left wrist, 
neck, and back as a result of VA surgical treatment.  As a 
result, the veteran underwent a neurological examination in 
July 2004 and an orthopedic examination in August 2004.  The 
Board also instructed that the examiners review the claims 
file in conjunction with the examinations.  Both examiners 
noted that the claims filed had been reviewed.  However, if 
additional private medical records are obtained as a result 
of this remand, both examiners should be requested to review 
the newly submitted evidence and indicate whether any of 
their opinions warrant revision as a result of this newly 
submitted evidence. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment from B.E., M.D. 
listed on the veteran's VA Form 21-4142, 
which was received at the Board in August 
2004.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  If, and only if, additional relevant 
evidence is obtained, the claims file 
should be referred to the examiners who 
examined the veteran in July and August 
2004.  The examiners are requested to 
review the newly submitted evidence and 
state whether any of their opinions set 
forth in the examination reports of July 
and August 2994 should be revised.  A 
notation to the effect that the newly 
submitted evidence was reviewed should be 
included in the reports.  The rationale 
for any opinions expressed should also be 
provided.  

3.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
are not granted, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




